EXHIBIT SECOND AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT AND PROMISSORY NOTE This Second Amendment to Revolving Line of Credit Agreement and Promissory Note (this "Second Amendment") is entered into and effective as of June 19, 2009 (the "Effective Date") by and between Red Mile Entertainment, Inc., a Delaware corporation and its subsidiaries (collectively, the "Borrower") and Tiger Paw Capital Corp., an Alberta Company (the "Lender"). RECITALS 1. Borrower and Lender are parties to a Revolving Line of Credit Agreement dated February 11, 2008 (the "Credit Agreement") pursuant to which Borrower issued to Lender a promissory note dated February 11, 2008 in the maximum principal sum of $1,000,000_00 (the "Promissory Note"), secured by certain assets of Borrower pursuant to a Security Agreement dated February 11, 2008 (the "Security Agreement"); 2. In connection with a proposed acquisition of Borrower by a third party that did not take place, Borrower and Lender entered into a First Amendment to Revolving Line of Credit Agreement and Promissory Note dated May 7, 2008 (the "First Amendment"), a Temporary Forbearance Agreement dated May 7, 2008 and an Amendment to Temporary Forbearance Agreement dated November 5, 2008 (collectively, the "Forbearance Agreement"). 3. Borrower and Lender now wish to further amend the Credit Agreement and Promissory Note according to this Second Amendment, AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises, the mutual agreements set forth below, and other good and. valuable consideration the parties agree as follows: 1.
